UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5214



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARRELL ALSTON, a/k/a D,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(CR-05-181)


Submitted:   June 14, 2006                 Decided:   June 27, 2006


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter D. Ward, LAW OFFICE OF PETER D. WARD, Baltimore, Maryland,
for Appellant. Rod J. Rosenstein, United States Attorney, Kwame J.
Manley, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Darrell Alston was convicted by a jury of one count of

conspiracy to distribute and possess with intent to distribute one

kilogram or more of a mixture or substance containing heroin and

fifty grams or more of a mixture or substance containing cocaine

base, one count of possession of a firearm in furtherance of a drug

trafficking      crime,   and    two   counts   of    witness   tampering,   in

violation   of    18   U.S.C.    §§    2,   924(c),   1512(b)(3);   21   U.S.C.

§§ 841(a), 846 (2000).       Alston was sentenced to life imprisonment,

and he timely appealed.         The sole issue Alston asserts on appeal is

a challenge to the manner in which the jury was selected.                    We

affirm.

            Alston, who is African-American, contends the Government

exercised its peremptory strikes in a racially discriminatory

manner in violation of Batson v. Kentucky, 476 U.S. 79 (1986).

During jury selection, the Government exercised two of its six

peremptory strikes against African-American venire persons. Alston

raised a Batson challenge, and the district court required the

Government to offer a race-neutral explanation for the strikes.

The Government explained that it had stricken these two individuals

because they were “very young” and noted that it had exercised

strikes against other non-African-American venire persons because

of their young age.       Additionally, the Government pointed out that

it had not exercised strikes against older African-American venire


                                       - 2 -
persons.     The district court determined that the Government’s

reason was not pretextual as it was “borne out” by other strikes

the Government had exercised.

            Generally, a Batson challenge consists of three steps:

(1) the defendant makes out a prima facie case of discrimination;

(2) the Government offers a race-neutral explanation; and (3) the

trial court decides whether the defendant has carried his burden

and proved purposeful discrimination.     Purkett v. Elem, 514 U.S.

765, 767-68 (1995).    “Once a prosecutor has offered a race-neutral

explanation for the peremptory challenges and the trial court has

ruled on the ultimate question of intentional discrimination, the

preliminary issue of whether the defendant had made a prima facie

showing becomes moot.”    Hernandez v. New York, 500 U.S. 352, 395

(1991).    Because that is the posture of this appeal, we begin our

analysis with the second step in the Batson inquiry.

            The second step requires the Government to proffer a

race-neutral explanation for its strikes.      The proffered reason

“need not be worthy of belief or related to the issues to be tried

or to the prospective juror’s ability to provide acceptable jury

service.”   Jones v. Plaster, 57 F.3d 417, 420 (4th Cir. 1995).   All

that is required is that the reason be race-neutral.   See Purkett,

514 U.S. at 768.    The Government’s proffered explanation clearly

satisfies this step.




                                - 3 -
          For the third step in the inquiry, we review for clear

error the trial court’s finding that the defendant failed to carry

his burden to prove purposeful discrimination.             Jones, 57 F.3d at

421.    Great deference is given the trial court’s finding as

resolution      of     the   issue     rests     largely    on     credibility

determinations.        Id.   Because age is an acceptable race-neutral

explanation, see United States v. Grimmond, 137 F.3d 823, 834 (4th

Cir.   1998),    and    Alston   has    failed    to   establish    that   the

Government’s explanation was pretextual, we conclude the district

court did not clearly err in denying Alston’s Batson challenge.

          Accordingly, we affirm Alston’s convictions. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                     - 4 -